McLAUGHLIN, J.
The real question presented on this appeal is whether paragraph 3 of the “Labor Law,” so called (chapter 415, Laws 1897, as amended by chapters 192, 567, Laws 1899), is constitutional ; and this question, I do not think, is an open one for consideration in this court. The court of appeals, in People ex rel. Rodgers v. Coler, 166 N. Y. 1, 59 N. E. 716, declared that this *600statute was unconstitutional, and that settled once for all that question. It is, however, suggested that that decision is not binding upon this court, inasmuch as it was not necessary to the determination of the question there presented. Whether this be true or not, it is perfectly obvious, from the four opinions delivered, that the court deemed it wise to and did consider such question, and a majority of the judges reached the conclusion that the statute was unconstitutional, and they so held; and the orderly administration of justice requires that we should give effect to that decision, irrespective of what our individual views may be upon the subject. That the court intended to and did pass upon the question not only appears from the opinions delivered in that case, but also from subsequent decisions made by it. Thus, in People ex rel. Treat v. Coler, 166 N. Y. 144, 59 N. E. 776, the court said, referring to the Rodgers Case:
We have attempted to show In that case that the facts contained in the defendant’s answering affidavit constitute no defense whatever to the relator’s claim, since the legislature had no power to enact the statute there invoked. * * * We hold in this case, without further discussion, that the enactment requiring all stone for use in municipal work to be cut, carved, or dressed within this state is subject to the same objections.’’
And in People ex rel. Lentilhon v. Coler, 168 N. Y. 6, 60 N. E. 1046, the court said:
“The comptroller of the city of New York resisted the payment of the claim on two grounds, based on the relator’s alleged violation of the labor law, viz.: (1) In that he compelled or allowed his employés to labor more than eight hours a day; and (2) in that he had not paid his mechanics, workmen and laborers the prevailing rate of wages. This last ground is removed from the case by the recent decision of this court in People ex rel. Rodgers v. Coler, 166 N. Y. 1, 59 N. E. 716, where it is held that the labor law, so far as it related to the prevailing rate of wages, is unconstitutional.”
And in People ex rel. North v., Featherstonhaugh, 172 N. Y. 112, 64 N. E. 802, the court said:
“The specifications evidently were prepared before the decision of our court was rendered in the case of People ex rel. Rodgers v. Coler, 166 N. Y. 1, 59 N. E. 716, in which it was held that the provision of the labor law requiring the payment of the prevailing rate of wages was unconstitutional and void. * * * The decision of this court in the Rodgers Case having been previously rendered, the provision of the labor law with reference to the payment of the prevailing rate of wages was not in force at the time the bids were made or contracts executed. * * * A contract, the consideration of which is based upon a statute which is unconstitutional, is, doubtless, void.”
And it would seem that this court has heretofore entertained the view that the court of appeals had passed upon this question. Thus, in Meyers v. City of New York, 58 App. Div. 534, 69 N. Y. Supp. 529, it was said, referring to the decision in the Rodgers Case, by the court of appeals:
“One reason why this law was held unconstitutional was that it unduly enhanced the expense of all work done for the city, and it was said that, where the expense of the work is enlarged beyond the actual and reasonable cost under the business conditions, the result was to take the property of the taxpayers of the city, who were finally called upon to bear the expense, without due process of law.”
We have, therefore, not only the decision in the Rodgers Case, which • clearly and unmistakably declares the law to be unconstitu*601tional, but we have several subsequent declarations by that court reaffirming its previous declarations, and also the view of our own court as to what the court of appeals decided in the Rodgers Case. This being so, it seems to us the question is effectually settled, and it would serve no useful purpose to again open up the discussion.
For these reasons, the judgment appealed from should be affirmed, with costs.
VAN BRUNT, P. J., and PATTERSON, J., concur.